[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________          FILED
                                                U.S. COURT OF APPEALS
                             No. 08-13442         ELEVENTH CIRCUIT
                                                  FEBRUARY 11, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                        Agency No. A41-075-231

CESAR ISIDRO PALOMINO-ABAD,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (February 11, 2010)

Before BLACK, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Cesar Isidro Palomino-Abad has filed a petition for review of the Board of

Immigration Appeals’s (“BIA”) order denying his motion for reconsideration of its

decision that he was not eligible for relief under INA § 212(c), 8 U.S.C. § 1182(c).

In his petition, Palomino-Abad argues that the BIA erred in refusing to grant his

motion for reconsideration because the first Immigration Judge (“IJ”) who

considered his case entered a final order granting him relief under § 212(c).

He also contends that our recent decision in De La Rosa v. U.S. Att’y Gen., 579

F.3d 1327 (11th Cir. 2009), petition for cert. filed, (U.S. Nov. 13, 2009) (No. 09-

594), is flawed because it violates the Equal Protection Clause, raises retroactivity

concerns, and accords deference to a BIA decision that does not merit deference.

For the reasons set forth below, we affirm.

                                          I.

      Palomino-Abad, a native and citizen of Peru, was admitted into the United

States on or about May 27, 1987, as an immigrant. On April 14, 1998, the former

Immigration and Naturalization Service (“INS”) served Palomino-Abad with a

notice to appear (“NTA”), charging him with removability under INA

§ 237(a)(2)(A)(ii), 8 U.S.C. § 1227(a)(2)(A)(ii), for having been “convicted of two

crimes involving moral turpitude not arising out of a single scheme of criminal

misconduct.” Specifically, the INS alleged that Palomino-Abad had been

convicted of: (1) engaging in lewd and lascivious conduct constituting sexual
                                           2
battery on a minor, in violation of Fla. Stat. § 800.04; and (2) burglary, in violation

of Fla. Stat. § 810.02. The convictions occurred, respectively, on July 16, 1993,

and September 4, 1992. In March 1999, the INS also charged Palomino-Abad with

removability under INA § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii), for

having been convicted of an aggravated felony. The INS indicated that this ground

for removal was based on Palomino-Abad’s 1993 sexual battery conviction under

Fla. Stat. § 800.04.

      After numerous continuances of his immigration proceedings, Palomino-

Abad informed the IJ that he intended to file an application for relief under INA

§ 212(c), 8 U.S.C. § 1182(c), and, thereafter, submitted a written application for

§ 212(c) relief.

      In May 2002, Palomino-Abad, represented by counsel, conceded that he was

removable as charged in the NTA, and the IJ sustained the charges. He then

testified in support of his application for relief under § 212(c), and admitted,

among other things, that he had been convicted of sexual battery against a minor in

1993. The IJ ordered Palomino-Abad to complete 200 hours of community

service, and warned him that, if he did not complete 200 hours of community

service and avoid further criminal activity, he would “deport [him] [the] next

time.” The IJ ordered that the next hearing in Palomino-Abad’s case would take

place in March 2003. The IJ concluded the hearing by addressing Palomino-
                                           3
Abad’s family members, stating, “[W]e’ll see what happens, it’s up to him from

now on.” Although Palomino-Abad subsequently submitted documents certifying

that he completed 200 hours of community service, the IJ who conducted the May

2002 hearing did not hold an additional hearing or otherwise take further action in

the case.

      After a second IJ continued Palomino-Abad’s case two more times, the

Department of Homeland Security (“DHS”) filed a motion to pretermit his

application for § 212(c) relief. In its motion, the DHS noted that the BIA had

recently decided In re Blake, 23 I&N Dec. 722 (BIA 2005), and asserted that, in

light of this decision, Palomino-Abad’s 1993 conviction for sexual battery under

Fla. Stat. § 800.04 precluded his eligibility for relief under § 212(c). Blake

concerned § 212(c), a statute vesting the Attorney General with discretion to waive

a ground of inadmissibility for an alien seeking entry into the United States. In re

Blake, 23 I. & N. Dec. at 723-29. In Blake, the BIA noted that § 212(c) relief had

been extended to aliens facing deportation, but only where the ground for

deportability was comparable to a ground of inadmissibility set forth in INA

§ 212(a). Id. at 728-29. The BIA applied this “comparable ground” or “statutory

counterpart” test to hold that an alien whose ground for deportability was based on

his conviction for sexual abuse of a minor would not be eligible for § 212(c) relief.



                                           4
Id. In applying the test, the BIA found that this offense has no statutory

counterpart in the grounds of inadmissibility in § 212(a). Id.

      In November 2005, the second IJ conducted a hearing regarding the

government’s motion to pretermit Palomino-Abad’s § 212(c) application. The IJ

issued an oral decision granting the DHS’s motion. The IJ found that the previous

IJ who handled the case did not enter a final order either granting or denying relief

under § 212(c). The IJ noted that Palomino-Abad had been charged with

removability on two grounds – his conviction of an aggravated felony, under

§ 237(a)(2)(A)(iii), and his convictions for two crimes involving moral turpitude,

under § 237(a)(2)(A)(ii). The IJ found that, had Palomino-Abad been charged with

removability only under § 237(a)(2)(A)(ii), for crimes involving moral turpitude,

he would have been eligible for § 212(c) relief. The IJ determined, however, that

under Blake, the additional charge of removal under § 237(a)(2)(A)(iii), for

commission of the aggravated felony of sexual battery, precluded Palomino-

Abad’s eligibility for § 212(c) relief. Accordingly, the IJ ordered that Palomino-

Abad be removed to Peru.

      Palomino-Abad appealed from the IJ’s order. In his brief to the BIA,

Palomino-Abad argued that he was not removable because the first IJ who

considered his case entered a final order granting his application for relief under

§ 212(c). In addition, he argued that he was eligible for § 212(c) relief despite the
                                           5
BIA’s holding in Blake. He contended that Blake’s statutory counterpart rule

retroactively imposed a new substantive requirement for § 212(c) relief, which

violated the Supreme Court’s decision in INS v. St. Cyr, 533 U.S. 289, 293, 121

S.Ct. 2271, 2275, 150 L.Ed.2d 347 (2001). He also asserted that the Blake

decision violated the Equal Protection Clause.

      The BIA denied Palomino-Abad’s appeal, agreeing with the IJ’s ultimate

finding that, under Blake, he was not eligible for relief under § 212(c). The BIA

explained that Palomino-Abad’s conviction for sexual battery, and the resulting

ground for his removal as an alien convicted of an aggravated felony, had no

statutory counterpart in the grounds of inadmissibility set forth in § 212(a). The

BIA did not make a finding regarding the issue of whether the first IJ who

considered Palomino-Abad’s case entered a final order granting him relief under

§ 212(c).

        Palomino-Abad filed a motion to reconsider, largely reiterating the

arguments he set forth in his brief on appeal. The BIA denied the motion. In its

order denying the motion to reconsider, the BIA found that the first IJ who handled

Palomino-Abad’s case did not enter an order granting him § 212(c) relief. The

BIA rejected Palomino-Abad’s argument that applying the statutory counterpart

test contravened St. Cyr’s concerns with retroactivity. The BIA explained that the

statutory counterpart test was “well-established.” The BIA found that, even if
                                          6
Palomino-Abad’s charge under § 237(a)(2)(A)(ii) had a statutory counterpart in

§ 212(a)’s grounds for inadmissibility, he still would be ineligible for § 212(c)

relief because, under Blake, the sexual battery charge under § 237(a)(2)(A)(iii)

lacked a statutory counterpart.

      After Palomino-Abad filed a petition for review of the BIA’s decision

denying his motion to reconsider, we remanded his case to the BIA for further

consideration in light of the Second Circuit’s decision in Blake v. Carbone, 489

F.3d 88 (2d Cir. 2007), in which that circuit reviewed the BIA’s decision in Blake

and rejected its reasoning.

      On remand, the BIA again denied Palomino-Abad’s motion to reconsider.

The BIA found that an alien facing deportation is eligible for § 212(c) relief only

where the statutory ground of removability corresponded to a statutory ground of

inadmissibility. The BIA acknowledged that the Second Circuit rejected its

statutory counterpart test in Blake v. Carbone, but declined to follow the Second

Circuit’s decision in Palomino-Abad’s case because this decision was not

controlling in this Circuit. Palomino-Abad then filed the present petition for

review of the BIA’s order denying his motion for reconsideration.

                                          II.

      Before considering the merits of an alien’s petition for review, we “must

first consider whether we have subject matter jurisdiction to hear the petition at
                                           7
all.” Resendiz-Alcaraz v. U.S. Att’y Gen., 383 F.3d 1262, 1266 (11th Cir. 2004).

We review our subject matter jurisdiction de novo. Id. Generally, we lack

jurisdiction to review a determination that an alien is removable due to his status as

a convicted felon. 8 U.S.C. § 1252(a)(2)(C); De La Rosa, 579 F.3d at 1328 n.1.

We possess jurisdiction, however, to review a claim raised by such an alien if it

constitutes a constitutional claim or a question of law. 8 U.S.C. § 1252(a)(2)(D);

De La Rosa, 579 F.3d at 1328 n.1.

      We review the BIA’s denial of a motion for reconsideration for abuse of

discretion. Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003). This

standard of review “is limited to determining whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.” Montano Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1226 (11th Cir.

2008). However, we review the BIA’s legal determinations de novo. Castillo-

Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1195 (11th Cir. 2006). A decision by a

panel of this Court constitutes binding precedent unless it has been overruled by

this Court sitting en banc or the Supreme Court. King v. Cessna Aircraft Co., 505

F.3d 1160, 1169 (11th Cir. 2007).

      In INA § 212(a), 8 U.S.C. § 1182(a), Congress has set forth certain

categories of aliens who are not eligible for admission into the United States (i.e.,

aliens who are “inadmissible” or “excludable”). See INA § 212(a), 8 U.S.C.
                                           8
§ 1182(a); De La Rosa, 579 F.3d at 1328 n.2 (noting that aliens previously referred

to as “excludable” are now referred to as “inadmissible,” and that these two terms

may be used interchangeably). Inadmissible aliens include, in relevant part, aliens

who have been convicted of “a crime involving moral turpitude (other than a

purely political offense).” INA § 212(a)(2)(A)(i)(I), 8 U.S.C.

§ 1182(a)(2)(A)(i)(I). Likewise, in INA § 237(a), 8 U.S.C. § 1227(a), Congress has

set forth classes of aliens who are inside the United States but are subject to

deportation (“deportable aliens”). See INA § 237(a), 8 U.S.C. § 1227(a). Aliens

subject to deportation include any alien who, after admission into the United

States, “is convicted of an aggravated felony.” INA § 237(a)(2)(A)(ii) and (iii), 8

U.S.C. § 1227(a)(2)(A)(ii) and (iii). Under former INA § 212(c), 8 U.S.C.

§ 1182(c), which was repealed by the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 (“IIRIRA”), the Attorney General possessed discretion

to waive exclusion for “aliens lawfully admitted for permanent residence who

temporarily proceeded abroad voluntarily and not under order of deportation, and

who are returning to a lawful unrelinquished domicile of seven consecutive years.”

De La Rosa, 579 F.3d at 1329 (quoting § 212(c)).

      Although § 212(c) has been repealed by the IIRIRA, certain aliens may still

apply for relief under this provision. St. Cyr, 533 U.S. at 326, 121 S.Ct. at 2293.

In St. Cyr, the Supreme Court considered whether an alien, who was a legal
                                           9
permanent resident and who faced deportation based on his 1996 conviction for

drug trafficking, was eligible for relief from removal under § 212(c). Id. at 293,

121 S.Ct. at 2275. The Court noted that, at the time of his conviction, the alien was

eligible for § 212(c) relief. Id. By the time the INS commenced removal

proceedings against him, however, § 212(c) had been repealed. Id. The Court held

that, even though § 212(c) had been repealed by the IIRIRA, relief under this

provision is still available to an alien whose conviction was “obtained through [a]

plea agreement and who, notwithstanding [the] conviction[], would have been

eligible for § 212(c) relief at the time of [the] plea.” Id. at 326, 121 S.Ct. at 2293.

In support of this holding, the Court voiced its concern that, prior to IIRIRA’s

repeal of § 212(c), aliens “almost certainly” relied on the availability of § 212(c)

relief when pleading guilty to an offense, and the IIRIRA’s repeal of § 212(c)

could retroactively impose new legal consequences on a past event. Id. at 325, 121

S.Ct. at 2293.

      While the literal terms of § 212(c) extended relief only to those aliens

deemed inadmissible under § 212(a), the DHS has permitted some aliens inside the

United States who face deportation proceedings to apply for relief under § 212(c).

Farquharson v. U.S. Att’y Gen., 246 F.3d 1317, 1323 (11th Cir. 2001). The

purpose of this extension “was to equalize the treatment of aliens who were

deportable versus excludable on equivalent grounds.” Id. Thus, relief under
                                           10
§ 212(c) was available to a deportable alien where his deportability “was based on

a ground for which a comparable ground for exclusion existed.” Id. Accordingly,

in order to show that he is eligible for relief under § 212(c), a deportable alien must

show that the ground for deportability has a “statutory counterpart” in the grounds

for inadmissibility set forth in § 212(a). De La Rosa, 579 F.3d at 1332. This

“statutory counterpart” test has been codified at 8 C.F.R. § 1212.3(f)(5), which

provides that, “An application for relief under former section 212(c) of the Act

shall be denied if . . . [t]he alien is deportable under former section 241 of the Act

or removable under section 237 of the Act on a ground which does not have a

statutory counterpart in section 212 of the Act.” Id.; 8 C.F.R. § 1212.3(f)(5). As

noted above, in In re Blake, the BIA held that an alien who was deportable based

on his conviction for sexual abuse of a minor was not eligible for § 212(c) relief,

because this offense had no statutory counterpart in § 212(a)’s grounds of

inadmissibility. De La Rosa, 579 F.3d at 1332.

       In De La Rosa, we considered whether an alien, who had been admitted into

the United States and faced deportation due to his 1995 conviction for sexual

battery under Fla. Stat. § 800.04,1 was eligible for a waiver of deportation under


       1
         In De La Rosa, we noted that the alien was convicted under Fla. Stat. § 800.04(3). De La
Rosa, 579 F.3d at 1328. This provision currently provides that a defendant’s ignorance of the
victim’s age cannot be raised as a defense. Fla. Stat. § 800.04(3). In 1995, however, this provision
prohibited sexual battery against a minor. See Fla. Stat. § 800.04(3) (1995). The provision
regarding sexual battery is currently found at § 800.04(4). Fla. Stat. § 800.04(4).
                                                 11
§ 212(c). 579 F.3d at 1328. Based on his sexual battery offense, the DHS had

charged the alien with removability under INA § 237(a)(2)(A)(iii) on the ground

that he had been convicted of an aggravated felony. Id. at 1328, n. 3. We rejected

the alien’s argument that the statutory counterpart test violated the Equal

Protection Clause, because deportable aliens and inadmissible aliens are not

similarly situated unless they are inadmissible and deportable, respectively, based

on substantially identical statutory grounds. Id. at 1338. In addition, we rejected

the Second Circuit’s reasoning in Blake v. Carbone and held instead that the BIA’s

decision in In re Blake warranted deference. Id. at 1340. Accordingly, we applied

the statutory counterpart test to hold that the alien was not eligible for § 212(c)

relief because the aggravated felony of sexual battery lacks a statutory counterpart

in the grounds for inadmissibility set forth in § 212(a). Id. at 1339-40. We

explained that the categorical formulation of the statutory counterpart test, as set

forth in In re Blake, required that a court look:

      not to the underlying criminal conviction[,] but rather to the statutory
      ground for removal contained in INA § 237 and whether it has a
      counterpoint in the statutory ground for exclusion provisions of INA
      § 212(a). Under this categorical analysis, [a court should] compare
      the removal and exclusion provisions of the INA to determine whether
      they are substantially equivalent.

Id. at 1339 (quoting, with approval, Caroleo v. Gonzales, 476 F.3d 158, 164 (3d

Cir. 2007)) (emphasis omitted).

                                           12
       As an initial matter, we note that Palomino-Abad does not challenge on

appeal the IJ’s and the BIA’s determinations that, even if his charged ground of

removal under INA § 237(a)(2)(A)(ii), 8 U.S.C. § 1227(a)(2)(A)(ii), for his crimes

involving moral turpitude, had a statutory counterpart in the grounds for

inadmissibility, he would still be ineligible for § 212(c) relief if his charge under

§ 237(a)(2)(A)(iii), for his aggravated felony, lacked such a statutory counterpart.

Accordingly, he has abandoned this issue, and we focus solely on the issue of

whether the BIA properly applied the statutory counterpart test to determine that

Palomino-Abad was not eligible for relief under § 212(c) due to his aggravated

felony conviction for sexual battery. See Sepulveda v. U.S. Att’y Gen., 401 F.3d

1226, 1228 n.2 (11th Cir. 2005) (concluding that the petitioners abandoned an

argument by failing to raise it in their initial appellate brief).

       We lack subject matter jurisdiction to consider Palomino-Abad’s argument

that the first IJ who considered his case rendered a final decision granting him

§ 212(c) relief. This is because this argument raises a factual issue, and we lack

jurisdiction to consider an issue raised by an alien who is removable due to his

commission of a criminal offense unless the issue is constitutional or legal in

nature. We possess jurisdiction, however, to consider Palomino-Abad’s arguments

that we should not apply the statutory counterpart test, as these arguments

implicate constitutional and legal issues.
                                             13
      Our precedent in De La Rosa forecloses Palomino-Abad’s arguments that

the statutory counterpart test violates the Equal Protection Clause. A determination

that Palomino-Abad was ineligible for § 212(c) relief would violate the Equal

Protection Clause only if the grounds for his deportation had a substantially

identical statutory counterpart in the grounds for inadmissibility set forth in

§ 212(a). In De La Rosa, we deferred to the BIA’s holding that, where an alien is

removable based on his aggravated felony conviction for sexual battery under Fla.

Stat. § 800.04, his ground for removal lacks a statutory counterpart in the grounds

for inadmissibility in § 212(a). Because Palomino-Abad is removable based on his

conviction for this exact same crime, the De La Rosa decision establishes that he is

not similarly situated to an inadmissible alien, and also establishes that the BIA’s

determination that he was ineligible for § 212(c) relief did not violate the Equal

Protection clause. Our decision in De La Rosa also forecloses Palomino-Abad’s

argument that we should follow the Second Circuit’s decision in Blake v. Carbone

by declining to defer to the BIA’s statutory counterpart test.

      Finally, Palomino-Abad’s argument that the statutory counterpart test

violates St. Cyr also lacks merit. While St. Cyr concerned the retroactive

deprivation of a statutory right, such a concern is not implicated in this case.

      DISMISSED IN PART, DENIED IN PART.



                                           14